36 So.3d 257 (2010)
Peterson M. YOKUM, et al.
v.
Nicholas S. KARNO II Inc., et al.
No. 2010-CC-0664.
Supreme Court of Louisiana.
May 28, 2010.
Granted. Although relator was unable to produce a copy of the order setting the return date, the evidence attached to the application reveals the application to the court of appeal was filed timely. See Rambo v. Willis-Knighton Bossier Health Center, 00-2157 (La.7/28/00), 766 So.2d 1262. Accordingly, the application is remanded to the court of appeal for consideration on the merits.